Citation Nr: 1707979	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  13-11 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a temporary total evaluation for surgery related to a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1971 to November 1974.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Board reopened the low back claim and remanded it and the claim for a temporary total evaluation for back surgery for further development, which has now been completed.


FINDINGS OF FACT

1.  The Veteran's low back disability was not present in service and is not related to his in-service injury.

2.  As the low back disability is not service connected, a period of temporary total disability evaluation for convalescence following back surgery is not related to a service-connected condition.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.3.09 (2016).

2.  The criteria for a temporary total disability evaluation following low back surgery have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred or aggravated during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying active service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

A total disability rating of 100 percent will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required surgery necessitating at least one month of convalescence, or where surgery results in severe postoperative residuals, or where treatment results in immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.  In order to attain a temporary total rating, the veteran must demonstrate that his service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

Facts

A brief review of the procedural history of the Veteran's case is instructive.  He initially filed a low back claim in August 1982 which was denied in September 1982.  The claim remained denied in the July 1993 and November 2008 rating decisions.  Thereafter, the Veteran submitted a May 2011 statement that VA adjudicated as a claim to reopen the previously denied back claim.  Subsequently, the claim was denied in a February 2012 rating decision and the appeal was perfected.  As noted, the claim was reopened and remanded by the Board in April 2015.

The Veteran's service treatment records show that on June 11, 1973, he injured his back while playing baseball at McNair Barracks in Berlin, Germany.  The record noted that he experienced the acute onset of right lumbo-sacral pain and spasm while playing baseball, brought on by a twisting and turning maneuver.  He was diagnosed with acute low back strain.  A June 12, 1973 record indicated no sensory or motor deficit and heat was applied.  A June 14, 1973 record noted gradual improvement of low back discomfort.  A June 15, 1973 record indicated the Veteran was finally ambulatory.  On June 17, 1973, the examination revealed his back was within normal limits and he was discharged from the hospital.  The Board notes the November 1974 separation examination revealed no physical abnormalities of the spine.

As noted, the Veteran filed a claim in August 1982.  A November 1982 VA treatment record indicated the Veteran complained of low back pain and that he injured his back in service in the summer of 1973 when he fell down on radio gear.  He was diagnosed with a low back strain.  Lumbosacral x-rays were obtained in November 1982 which revealed no spine abnormalities.

Thereafter, the Veteran submitted a February 1985 statement in which he indicated that he injured his back in service, in 1973.  He noted that he suffers low back pains but did not want to get surgery at that time.  Thereafter, a May 1985 statement was submitted by the Veteran in which he stated from September 1984 to November 1984 he re-injured his back.  He noted he was doing work around the house and went to lift a heavy garbage bag when his lower back popped causing pain.  A May 1985 medical record similarly indicated that the Veteran was injured in September of 1984.  The examiner noted the Veteran treated himself during that time because of a similar injury that occurred in 1982.

Records from the Department of Corrections in Wisconsin indicate in October 1997 the Veteran complained of a history of recurrent low back pain and in a January 2005 record chronic back problems were noted.

Thereafter, the Veteran submitted a May 2008 statement in which he indicated that he injured his back in service and has suffered with it since that time.  The Veteran was afforded an October 2008 VA examination in which the examiner indicated the Veteran's low back disability was less likely than not caused by his acute lumbosacral strain injury in service, which had resolved.  He noted the Veteran's separation examination from service revealed no back problems, as well as his discharge summary from the hospital in June 1973 following his in-service injury.  He stated there were no other definitive radiographic reports or other orthopedic or specialty findings to suggest any continued problems with his low back.  He indicated the Veteran performed a lot of construction work in the 1990's which would have a higher probability of associated back problems and there was not enough information to suggest ongoing back problems after discharge from service.  The Board notes a concurrent October 2008 VA treatment record indicated the Veteran reported a long history of low back pain with a sudden onset after falling onto his back 15 years prior.

As noted, the Veteran filed a May 2011 claim to reopen.  The Veteran indicated in a June 2011 statement that after injuring his low back in 1973, he earned a thirty day stay and was in bed for two weeks.  He noted that two weeks of physical therapy followed.  He further noted symptoms of numbness and tingling down his lower extremities, as well as difficulty walking.  He stated that he sought help in the 1980's and that his disability continued to worsen until his back operation February 28, 2011.

The Board confirmed the Veteran underwent the noted surgery, an anterior lumbar interbody fusion, L4-5 and L5-S1, via open left-sided anterior retroperitoneal approach.  It included segmental anterior fixation using locking screws through the cages, L4-5 and L5-S1.  A May 2011 VA treatment record indicated the surgery was complicated by iliac vein laceration requiring vascular repair, although the Veteran felt much better at that time than prior to surgery.

The Veteran was afforded a September 2011 VA examination in which he reported pain in his back at a level of five out of ten and difficulty standing.  He noted he could walk a quarter mile but it would cause significant low back pain for which he would need to stop.  The Veteran denied acute injuries to the low back region since separation from active duty.

The examiner diagnosed the Veteran with multilevel degenerative disc disease (DDD) of the lumbosacral spine.  He indicated the back condition is less likely than not related to the Veteran's active duty.  He noted the November 1971 enlistment history and physical examination identified no physical abnormalities of the spine or other musculoskeletal system.  He acknowledged the Veteran's June 1973 in-service injury which was treated conservatively.  He stated a lumbar strain is a time-limited condition without potential for subsequent DDD or DJD of the spine.  Further, the Veteran's separation history and examination identified no physical abnormalities of the spine or musculoskeletal system.  He noted there was no medical evidence of any ongoing medical care in the year following service.  The examiner concluded there is no medical evidence provided that supports his low back condition was related to service.

The Veteran was afforded an August 2015 VA examination pursuant to the Board's remand.  The examiner indicated the back condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  He noted the Veteran was admitted to the hospital in June 1973 for an acute low back diagnosis of lumbosacral strain.  He stated the Veteran was treated conservatively and discharged six days later, ambulating without pain.  His discharge physical in November 1974 was unremarkable for any musculoskeletal problems and the Veteran signed a statement at that time indicating there was no change in his medical condition.

The examiner further reported the Veteran filed a VA claim for the low back disability in November 1982.  However, the x-ray was found negative for any degenerative changes at that time.  He noted that following service, there was no evidence of a back disability or treatment from 1974 to 1982.  The examiner indicated it appeared the in-service back injury resolved without any ongoing residual issues.  He stated the Veteran's current back disability was related to his multilevel lumbar degenerative disc disease, including the February 2011 surgery, and not related to his low back injury in service which was acute lumbosacral strain, that appeared resolved.

Analysis

Low Back Disability

After review of all the relevant evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for a low back disability.  The Veteran has a current low back disability, found to be multilevel DDD.  However, the evidence is not sufficient to support a finding that the Veteran's current condition had its onset in, or was otherwise related to service.  The Veteran did injure his back in June 1973; however, the lumbar strain from that injury resolved, as demonstrated by the evidence.  Thus, the nexus element of the claim is not established.

The service treatment records support that on June 11, 1973 the Veteran injured his back playing baseball at McNair Barracks in Berlin, Germany.  However, he was released on June 17, 1973 with no further disability.  Further, more than one year later his November 1974 separation examination indicated no spine disability.  This weighs against a disability that progressed.

The Board acknowledges that the Veteran has reported that his condition had its onset in service.  However, the Veteran is a lay person.  The Board acknowledges that lay persons are competent to report objective signs of illness, such as back pain.  Thus, the Veteran is competent to report that his back pain began in service, in regard to his June 1973 injury.  However, there is no indication that he has specialized training in diagnosing or determining the etiology of spine disorders, which in this case is a complex medical question.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, the etiology of lumbar DDD requires the opinion of a medical professional.  The Board finds the preponderance of the medical evidence supports that his in-service injury resolved and his current back disability is not related to the June 1973 injury or any other incident in service.

The September 2011 and August 2015 VA examination reports both support that while the Veteran was injured in service, the injury resolved and has no correlation to his current DDD.  The August 2015 examiner indicated although the Veteran filed a post-service 1982 claim for his low back condition, the x-ray from that time showed no degenerative changes.  The Board finds that the opinion of the August 2015 VA examiner deserves significant probative weight as it is persuasive as to the complex medical question of whether the current low back disability is related to service.  The VA examiner opined that the Veteran's condition was less likely than not incurred in or caused by service.  In forming his opinion, the VA examiner reviewed the evidence and considered the Veteran's lay assertions regarding the onset of his back condition.  The examiner gave a well-reasoned explanation that the in-service injury resolved and the current back disorder was not related to service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the probative, competent evidence of record does not demonstrate the Veteran's back condition had its onset during, or is causally or etiologically related to his active duty.

The Board notes the record has showed that degenerative arthritis is documented, including by the September 2011 VA examiner referencing the September 2010 MRI.  The Board finds while the Veteran has arthritis of the lumbar spine, the evidence does not establish that the disability manifested to a compensable degree within a year of separation from service so as to warrant a presumption of service connection for a chronic disease.  38 C.F.R. §§ 3.307, 3.309(a).  As noted, the Veteran's November 1974 separation examination indicated no abnormalities of the spine or other musculoskeletal system.  Additionally, there was no other medical evidence received within one year of November 1974, nor does any subsequent evidence relate the arthritis that was diagnosed may years after service to the time period ending in November 1975.

With regard to a continuity of symptomatology, the Board finds it is not established so as to presume a nexus for a chronic disease under 38 C.F.R. § 3.303(b) for arthritis.  First, the normal separation examination weighs against continuity.  The Board acknowledges that there was ongoing low back treatment subsequent to service; however, there was an eight year gap that the VA examiner thought was important.

Furthermore, there are significant inconsistencies in the record and with the Veteran's statements that appear to support intervening post-service injuries, which reduce the Veteran's credibility.  Following the Veteran's August 1982 claim to reopen, a November 1982 VA record noted the Veteran was injured in service when he fell down on radio gear.  An injury related to radio gear is not found in the service treatment records.  Further, the Veteran submitted a May 1985 statement in which he indicated that he injured his back lifting heavy garbage around his house in September 1984.  A May 1985 medical record similarly indicated the Veteran was re-injured in September 1984.  The Board notes an October 2008 VA treatment record indicated the Veteran reported a long history of low back pain with sudden onset after falling onto his back about 15 years prior, approximately 1993.  He stated in a June 2011 statement that after being injured in June 1973, he earned a thirty day stay and was in bed for two weeks.  Conversely, the record shows he was released from the hospital in June 1973 after 6 days.  Additionally, during the September 2011 VA examination, the Veteran denied acute injuries to the low back region since separation from service.  As stated above, this is inconsistent with the record as the Veteran reported intervening injuries, including in September 1984.

Due to these inconsistent and conflicting statements, the Board does not find credible the Veteran's statements about the onset of his back disorder during service and a continuity of symptomatology.  Conversely, the most probative evidence is the VA examinations of record.  The August 2015 VA examiner indicated that while the Veteran followed up with a claim in 1982, the x-ray from that time was negative for any degenerative changes.  He further noted the in-service lumbosacral strain resolved without ongoing residual issues in June 1973 and his current lumbar DDD is not related to service.  Thus, the most probative evidence weighs against the claim, and service connection is denied.  This includes service connection for any arthritis based on the presumptive provisions pertaining to chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In sum, as the preponderance of the evidence is against the claim of service connection, there is no doubt to be resolved, and service connection for a low back disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Benefits under 38 C.F.R. § 4.30

The Board also finds that entitlement to a temporary total evaluation for surgery related to a back disability is not warranted.  While the Veteran underwent a February 2011 surgery for his back condition, as the claim for entitlement to service connection for a back disability is currently being denied, a temporary total disability rating for convalescence is not warranted for the period following the February 28, 2011 surgery.  The benefit presupposes an underlying service-connected disability.  Thus, it must be denied as a matter of law.


ORDER

Service connection for a low back disability is denied.

A temporary total evaluation for surgery related to a back disability is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


